Title: John Adams to Thomas Boylston Adams, 25 October 1797
From: Adams, John
To: Adams, Thomas Boylston


        
          My Dear Thomas
          East Chester Octr. 25. 1797
        
        I have recd your charming narration of your Tour to Paris, both to me and your mother, and am happy to find you were so civilly treated and so well pleased. I shall never forget the kindness of my Friend Arnoux to myself or to you.
        I congratulate you, on your new Acquisition of a Sister. I Suppose this match grew out of a Spark that was kindled at Nantes in 1779

when your Brother was with me frequently in the Family of Mr Johnson. But through whatever course it came down from Heaven, I pray for its Blessings on it. If you go to Berlin as I Suppose you will, from your Brothers Letter to his mother, this kind and accomplished Sister will contribute much to your, Amusement, Improvement and Comfort.
        A session of Congress approaches, and the Epidemic or Endemic is not yet perfectly quelled in Philadelphia, tho they Say it is almost gone.
        I am very glad Mr Murray arrived before your Departure from the Hague. This Interview must have been, of Service to him, and to the Public. He earnestly wished for it, before he Sailed. I hope, your Brother and you will maintain a constant Correspondence with him, and the Envoys at Paris, particularly my ancient and never failing Friend Mr Gerry.
        I am much pleased with the affection expressed both by your Brother and yourself for the Dutch. I felt the same Attachment and feel it at this hour. We must preserve the Friendship of that Nation: and of all others if We can. Such however is the combustible State of Europe, that We must look out for our own security and Stand upon our defence. We know not what Power may Attack Us: but We have great Reason to fear, that some one or other will before many Years, and We ought to be better prepared for Defence. A Navigation and Commerce as extensive as ours is a temptation to Ambition and Avarice as well as hunger. and Experience has shewn that Justice & Law & Compact are not impregnable Bulwarks.
        With your Knowledge of the German Language, the Tour to Berlin will be agreable and instructive. I am under great Obligations to your Brother and you for the Books Pamphlets and Newspapers you have sent me. I fear this Resource will fail in some degree, but I hope not altogether.
        I have heard of a misterious Phenomenon in Germany by the Name of Kant. Pray give me a little Idea of his History and Philosophy: as also of the Misticism which is Said to prevail in the North.
        If Belgium is ceded to France, will Antwerp revive and Amsterdam decline? Will it drain off the Waters of Opulence from London?
        Is the Prince of orange to be provided for in Germany?
        Is Poland null? Are the Jealousies of the Nobility, and the Principles of Democracy Spread in Germany?
        
        What turn will these Commotions take? Democracy has been so bloody in France, that it Seems to have run its Career there, and the nation Seems to be sensible of the necessity of something more wise steady consistent just & humane?
        I have asked too many questions for one I pray God to bless and direct you in all / Things. / Your Affectionate Father
        
          John Adams
        
      